DENNIS, Justice,
concurring.
I respectfully concur.
Although I agree with the disposition of the present case, I hasten to point out that:
there is a significant practical difference between the pre-trial decision of the prosecutor and the post-trial decision of the judge. Because we are dealing with an inevitably imprecise standard, and because the significance of an item of evidence can seldom be predicted accurately until the entire record is complete, the prudent prosecutor will resolve doubtful questions in favor of disclosure.
United States v. Agurs, 421 U.S. 97 at 108, 96 S.Ct. 2392 at 2399, 49 L.Ed.2d 342 at 352 (1976).